Citation Nr: 9901618	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, with 
chronic fatigue syndrome.  

2.  Entitlement to service connection for depression 
secondary to a service-connected thoracic spine disability. 

3.  Entitlement to an increased rating for thoracic syndrome, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for a 
skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1991.  

This case comes to the Board of Veterans Appeals (Board) on 
appeal of a June 1997 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The veteran is seeking service connection for fibromyalgia 
and chronic fatigue syndrome that, he contends, was 
misdiagnosed as the thoracic spine syndrome for which service 
connection is currently in effect.  Review of the record 
shows that the veteran was scheduled to undergo a VA 
compensation examination in April 1996.  The veteran did not 
report for this examination.  It is noted that at the time 
the notification of this examination was sent to the veteran, 
he submitted a change in his mailing address.  At his hearing 
at the RO in November 1997, it was indicated that another 
examination might be scheduled.  The veteran gave no 
indication that he would not report for this examination.  As 
a consequence, another attempt should be made to examine the 
veteran for the disabilities he is claiming.   

In reference to the veterans claim seeking an increased 
evaluation for his service-connected skin disorder, the Court 
concluded in Ardison v. Brown, 2 Vet. App. 405 (1994) and 
Bowers v. Brown, 2 Vet. App. 675, 676 (1992), that whenever 
possible examinations of skin conditions should be made when 
most disabling.  The Board finds that the veteran should be 
afforded an examination by a dermatologist regarding the 
nature and severity of his skin disorder prior to appellate 
disposition of his appeal. 

The Board further notes that the record contains a statement, 
dated in March 1997, from Ashton Graybiel, M.D.  Dr. Graybiel 
has diagnosed the veteran with fibromyalgia and depression.  
However, medical records of this treatment have not been 
associated with the claims file.  An attempt should be made 
to obtain copies of all treatment records.

VA outpatient treatment records, dated through December 1997, 
are of record.  It is noted that when the veteran was last 
evaluated at the mental health clinic it was reported that 
psychological testing had recently been conducted.  The 
results of this testing are not of record and should be 
obtained.  

In view of the foregoing, further appellate consideration 
will be deferred and the case is remanded for the following 
action: 

1.  The RO should obtain, for association 
with the claims file, copies of all 
treatment records of Ashton Graybiel, 
M.D. 

2.  The RO should obtain, for association 
with the claims file, copies of all VA 
outpatient treatment records during the 
past two years, including the results of 
the psychological testing reported in 
December 1997.   

3.  The RO should then schedule the 
veteran for complete psychiatric and 
orthopedic evaluations.  The claims 
folder should be made available and 
reviewed by each examiner prior to the 
examination of the veteran.  All 
indicated tests and studies should be 
performed.  The psychiatric examination 
should include an opinion regarding the 
etiology of any of psychiatric disorder 
found.  It should be specifically noted 
whether any psychiatric impairment found 
is related to a service connected 
disability.  The orthopedic evaluation 
should ascertain the precise extent of 
the veterans thoracic spine syndrome.  
It should be specifically noted whether 
this syndrome may be related to 
fibromyalgia diagnosed by Dr. Graybiel.  
The report of the examinations should 
include a complete rationale for all 
opinions expressed. 

4.  The RO also should schedule the 
veteran for a special VA dermatological 
evaluation in order to ascertain the 
nature, extent and characteristics of his 
service-connected skin disorder.  This 
examination should be scheduled, if 
possible, when the disorder is at its 
worst.  The examiner must differentiate 
the service-connected manifestations of 
the skin disorder from any other 
nonservice-connected disorder and so 
indicate. Unretouched color photographs 
of the areas affected by the service-
connected disorder should be obtained and 
incorporated into the claims folder.  The 
examiner should obtain a detailed history 
of the frequency and extent of any 
outbreaks and should comment on any 
functional or cosmetic disability caused 
by the veterans service-connected skin 
condition.  To this end, the examining 
dermatologist should characterize the 
extent of any lesions found and the 
degree of disfigurement present, if any.  
The claims folder should be made 
available to the physician for review 
prior to the examination.

Following completion of the above development, the claims 
should be reviewed by the RO.  If any determination remains 
adverse to the veteran, he and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to this Board for further appellate 
consideration, if otherwise in order.  The appellant need take 
no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
